DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 21, and 22 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516) in view of Zhang et al (US20130343615) and Chan et al (US20150371260).
Regarding claim 1, Griswold teaches a reception apparatus (fig. 1) comprising: 
one or more memories for storing instructions (para. [0032]); and
one or more processors configured to execute the instructions (para. [0032]) to:
acquire captured face information of a person (para. [0056], [0063], In addition, one or more cameras 134 can be adapted to detect not only the presence of an active player at the specialized EGM 110, but also for retinal scanning, facial recognition, and/or eye pattern movements, all of which are additional biometrics that can be detected passively to track players anonymously);
match the captured face information against registered face information, the registered face information being registered in a first anonymous record in which the registered face information, registered reception information regarding preference of customer, and a first anonymous identifier are registered (para. [0009], [0058], determine whether the received biometric data is associated with 
register the captured face information, reception information, and a second anonymous identifier in a second anonymous record of the person in a case where a result of matching between the captured face information and the registered face information is unmatched (fig. 6, para. [0009], [0063], Similar to the foregoing, the processor can also be configured to create a new player profile on the database when it is determined that the received biometric data is not associated with an existing player profile stored on the database. At least some of said player profiles can include multiple different biometrics for the same player; Exemplary anonymous player account profile 192A can contain a variety of information regarding the player).

Griswold fails to teach outputting a clothes information based on the registered reception information in a case where a result of matching between the captured face information and the registered face information is matched.
However Zhang teaches outputting a clothes information based on registered reception information in a case where a result of matching between 
	
	Therefore taking the combined teachings of Griswold and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Zhang into the apparatus of Griswold. The motivation to combine Zhang and Griswold would be to provide individuals with a satisfying shopping experience (para. [0008] of Zhang).

	Griswold also fails to explicitly teach outputting clothes when information register in the first anonymous record is matched. However Chan teaches outputting clothes information (para. [0057], Moreover, because customer 130 cannot physically try on the suggested clothes while at Shoe Store 452, processing circuit 120 can edit model 141 to show how the suggested clothes would look with a chosen pair of shoes 
Therefore taking the combined teachings of Griswold and Chan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Chan into the apparatus of Griswold. The motivation to combine Chan and Griswold would be to provide purchase options can be customized to each customer, which may enhance their shopping experience while providing the vendor with a potential increase in customer purchases (para. [0017] of Chan).


	Regarding claim 6, the modified invention of Griswold teaches a reception apparatus wherein the one or more processors is further configured to execute the instructions to register the captured face information and the registered reception information of the person to the second anonymous record without the person performing a registration operation (para. [0049], The anonymous player tracking systems disclosed herein can include, for example, various biometric detecting devices that are able to detect passively individualized biometrics for anonymously playing customers. Passive detection of player biometrics generally includes detection that does not involve any affirmative activity by the player).


	Regarding claim 7, the modified invention of Griswold teaches a reception apparatus wherein the one or more processors is further configured to execute the instructions to automatically register the captured face information and the registered reception information of the person to the second anonymous record with the second anonymous ID (para. [0049], The anonymous player tracking systems disclosed herein can include, for example, various biometric detecting devices that are able to detect passively individualized biometrics for anonymously playing customers. Passive detection of player biometrics generally includes detection that does not involve any affirmative activity by the player).





Regarding claim 22, the claim recites similar subject matter as claim 1 and are rejected for the same reasons as stated above.


	Regarding claim 23, the modified invention of Griswold teaches a reception apparatus wherein the first anonymous record and the second anonymous record do not include a name of the person (para. [0009], [0063] of Griswold, receive information regarding gaming activity of the anonymous player from said one of the plurality of gaming machines; Exemplary anonymous player account profile 192A can contain a variety of information regarding the player. Where the player name or other information is not known, a simple "unknown" or blank can be used in the appropriate field. Other information can mimic what might be present for a registered player. Fig. 6 also shows records without a person’s name. Also see para. [0019] of Chan). It is noted that the definition of anonymous person is a person not identified by name.


	Regarding claim 24, the modified invention of Griswold teaches a reception apparatus wherein the first anonymous record and the second anonymous record do not include information of the identity of the person (para. [0009], [0063] of Griswold, .

Claims 2-4, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516), Zhang et al (US20130343615) and Chan et al (US20150371260) in view of Bataller et al (US20130195316).
Regarding claim 2, the modified invention of Griswold fails to teach a reception apparatus wherein the one or more processors are further configured to execute the instruction to when a result of matching between the captured face information and of the registered face information is matched, output data based on the face information and the reception information in the first anonymous record
However Bataller teaches when a result of matching between a captured face information and of a registered face information is matched (para. [0076], the one or more tracked detected faces may be identified using the one or more selected images, the identified face(s) may be matched to a predetermined list of captured faces, and an alert may be generated based on the matched face(s)), output data based on the face information and reception information (para. [0024], The matching and alerting module 
Therefore taking the combined teachings of Griswold, Chan and Zhang with Bataller as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Bataller into the apparatus of Griswold, Chan and Zhang. The motivation to combine Bataller, Chan, Zhang and Griswold would be to notify a user when a customer is matched based on face information and reception information to be able to track and appropriately add non-identifying information to an enrollment record. Information such as time in location can also be used to track the individual and asses their use of the facility (para. [0043] of Bataller).


Regarding claim 3, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises audio data and the one or more processors are further configured to execute the instructions to output the audio data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 of the matched face (e.g., via the e-mail notification module 118), and/or a color coded signal and/or an audio signal to alert a user of the face capture and matching system 100 of the matched face (e.g., via the alerting UI 124)).


	Regarding claim 4, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises text data and the one or more processors are further configured to execute the instructions to output the text data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 of the matched face (e.g., via the e-mail notification module 118), and/or a color coded signal and/or an audio signal to alert a user of the face capture and matching system 100 of the matched face (e.g., via the alerting UI 124)).


	Regarding claim 10, the modified invention of Griswold teaches a reception apparatus wherein the one or more processors are further configured to execute the instructions to register at least one of a face feature amount, an estimated age, an estimated gender, a conversation history, and a reception date and time of the person in the second anonymous record.
	However Bataller teaches registering at least one of a face feature amount, an estimated age (para. [0038], If information such as the age and gender of the person is not available in the enrolled identities database 115, the face identification module 116 may estimate the person's age and gender based, for example, on the person's facial features), an estimated gender (para. [0029], Data that can be extracted may include, for example, various image quality metrics, as well as assessments of age and gender), a conversation history, and a reception date and time of the person in the second anonymous record.



	Regarding claim 11, the modified invention of Griswold teaches a reception apparatus wherein the one or more processors are further configured to execute the instructions to, in response to a result of the matching between the captured face information and the registered face information being a match, register the captured face information and the registered reception information of the person in the first anonymous record with the first anonymous ID (para. [0009] of Griswold, determine whether the received biometric data is associated with an existing player profile stored on the database, and attribute credit for the gaming activity of the anonymous player to an existing player profile when it is determined that the received biometric data is associated with an existing player profile stored on the database).





	Regarding claim 14, the modified invention of Griswold teaches a reception apparatus wherein the one or more processors are further configured to execute the instructions to additionally register at least one of an estimated age (para. [0038], If information such as the age and gender of the person is not available in the enrolled identities database 115, the face identification module 116 may estimate the person's age and gender based, for example, on the person's facial features), a conversation history, and reception date and time of the person in the case where a result of matching between the captured face information and the registered face information is matched.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516) in view of Chan et al (US20150371260) and Bataller et al (US20130195316).
	Regarding claim 17, Griswold teaches a reception apparatus comprising:
one or more memories for storing instructions (para. [0032]); and
one or more processors configured to execute the instructions (para. [0032]) to:
acquire face information of a first person (para. [0056], [0063], In addition, one or more cameras 134 can be adapted to detect not only the presence of an active player at the specialized EGM 110, but also for retinal scanning, facial recognition, and/or eye pattern movements, all of which are additional biometrics that can be detected passively to track players anonymously);
acquire reception information of the first person (para. [0056], [0063], In addition, one or more cameras 134 can be adapted to detect not only the presence of an active player at the specialized EGM 110, but also for retinal scanning, facial recognition, and/or eye pattern movements, all of which are additional biometrics that can be detected passively to track players anonymously); and
match the acquired face information of the first person against face information registered in an anonymous record, wherein the registered face information in the anonymous record is information concerning a face of second person, and is registered in association with an anonymous identifier and registered reception information regarding preference of customer (para. [0009], 

Griswold fails to teach in a case where a result of matching between the captured face information and the registered face information is matched, the first person is determined to be same as the second person, and output data based on the acquired face information and the registered reception information of the second person is output.
However Bataller teaches in a case where a result of matching between the captured face information and the registered face information is matched, the first person is determined to be same as the second person, and output data based on the acquired face information and the registered reception information of the second person is output (para. [0024], [0043], [0076], The matching and alerting module 107 may further include a monitoring and history interface 122 to send and receive alert data, including, for example, face identification information, and transaction date and ID information, using an alerting interface 
Therefore taking the combined teachings of Griswold and Bataller as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Bataller into the apparatus of Griswold. The motivation to combine Bataller and Griswold would be to notify a user when a customer is matched based on face information and reception information to be able to track and appropriately add non-identifying information to an enrollment record. Information such as time in location can also be used to track the individual and asses their use of the facility (para. [0043] of Bataller).

Griswold also fails to explicitly teach wherein the output data indicates clothing information outputting clothes when information registered is matched, wherein the information is in the anonymous record. However Chan teaches outputting clothes information (para. [0057], Moreover, because customer 130 cannot physically try on the suggested clothes while at Shoe Store 452, processing circuit 120 can edit model 141 to show how the suggested clothes would look with a chosen pair of shoes via user input (i.e., “accept and apply suggested clothes to model 141”)) based on facial identification of a user (para. [0047], In one embodiment, processing circuit 120 provides purchase options 150 based on a determined identity of a user. Processing circuit 120 may 
Therefore taking the combined teachings of Griswold and Chan as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Chan into the apparatus of Griswold. The motivation to combine Chan and Griswold would be to provide purchase options can be customized to each customer, which may enhance their shopping experience while providing the vendor with a potential increase in customer purchases (para. [0017] of Chan).





Regarding claim 19, the modified invention of Griswold teaches a reception apparatus wherein the output data comprises text data and the one or more processors are further configured to execute the instructions to output the text data (para. [0076] of Bataller, The alert may be an e-mail to alert a user of the face capture and matching system 100 of the matched face (e.g., via the e-mail notification module 118), and/or a color coded signal and/or an audio signal to alert a user of the face capture and matching system 100 of the matched face (e.g., via the alerting UI 124)).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold et al (US20130137516), Zhang et al (US20130343615) and Chan et al (US20150371260) in view of Liu et al (US20170140409).
Regarding claim 25, the modified invention of Griswold fails to teach a reception apparatus wherein the registered reception information is information obtained at another store.

Therefore taking the combined teachings of Griswold, Chan and Zhang with Liu as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Liu into the apparatus of Griswold, Chan and Zhang. The motivation to combine Liu, Zhang, Chan and Griswold would be to improve the convenience of the customers' shopping experience (para. [0010] of Liu).


Allowable Subject Matter
Claims 5, 13, 15, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663